DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 13-14, 16, 18, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No 2008/0033307 granted to Baudoin et al (hereinafter “Baudoin”).
In reference to claim 1, Baudoin discloses an assembly for applying therapy by pressure to a patient as a function of a patient condition, the assembly comprising: a pressure therapy apparatus configured to be applied to a surface of the body of a patient [e.g. apparatus 12]; means for securing the pressure therapy apparatus to the surface of the patient's body [e.g. inflatable cuff 18]; an input element configured to receive information about a condition of the patient [e.g. lead 26]; and a controller [e.g. cpu 14] configured to operate the pressure therapy apparatus as a function of the information received about the condition of the patient [e.g. abstract, 0014-0017].
In reference to claim 2, Baudoin discloses wherein the pressure therapy apparatus is a bladder and the securing means includes means for securing the pressure apparatus on a patient's limb [e.g. inflatable cuff 18].
In reference to claim 5, Baudoin discloses wherein the input element includes at least one of a wireless communications device and a wired connection [e.g. 0015].
In reference to claims 6, 7, 13, and 14, Baudoin discloses further including a patient condition sensor that includes one or more of a position sensors and physiological measurement component and further where the physiological measurement component includes a pressure sensor configured to sense fluid pressure [e.g. 0005, 0017].
In reference to claim 16, Baudoin discloses wherein the input element includes a user interface configured to receive information about a patient [e.g. 0020].
In reference to claim 18, Baudoin discloses wherein the user interface is configured to receive information of at least one of a distance from the right atrium of the patient to a location of a pressure device, a distance from a top of the head to the right atrium or a distance from a sole of a foot to a location of a pressure device [e.g. 0019].
In reference to claim 21, Baudoin discloses wherein the pressure therapy apparatus includes at least one of a compression stocking, compression bandage, compression cuff or compression boot [e.g. inflatable cuff 18].
In reference to claim 22, Baudoin discloses wherein the means for securing the pressure therapy apparatus is configured to extend around a perimeter of a limb and a housing containing the controller has a recognizable orientation relative to the securing means and a perimeter of a limb [e.g. Figure 1].
In reference to claim 23, Baudoin discloses wherein the housing containing the controller is in a substantially fixed orientation relative to the pressure therapy apparatus [e.g. Figure 1].
In reference to claim 24, Baudoin discloses wherein the pressure therapy apparatus includes a bladder that is configured to extend at least partly around a patient's calf [e.g. calf cuff 24].
In reference to claim 25, Baudoin discloses wherein the bladder and a housing for the controller are mounted to each other with at least one fluid port extending from the housing to the bladder [e.g. Figure 1].
Allowable Subject Matter
Claims 8, 9, 17, 58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 59-74 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792